ALDISERT, Circuit Judge,
Dissenting.
In the grand scheme of jurisprudence, this is not a difficult case of divining esoteric law or interpreting enigmatic statutes or regulations. This case involves a rather simple matter of applying undisputed facts to a number of factors derived from case law and Department of Labor regulations, in order to determine whether a cucumber grower is a joint employer of laborers hired to pick cucumbers, or whether the laborers are employees only of the labor contractor that hired them. Our role as appellate judges is to decide a basic type of adjudicatory conflict in which, as described by Cardozo, “the rule of law is certain and the application [to the facts] alone doubtful.”1
To be sure, we may determine whether a given fact comes within the letter or spirit of each regulatory or non-regulatoiy factor by examining “logically determinable or empirically observable facts.”2 In this respect, we must ensure logical soundness by vigorous fealty to concepts of analogy. Analogy is the quintessential method of comparison in which we carefully examine the quality of positive and negative resemblances in the facts and apply these resemblances to the controlling standard. Only when it is impossible to use the logical method of analogy should resort be made to personal “value judgments which are derived from practical standards or ... views”3; “what Holmes called his ‘can’t helps’, his ultimate.convictions or values.”4
In my approach to this case I will use only the logical process of analogy. A proper analogy should identify the number of respects in which the compared fact scenarios resemble one another (let us call these resemblances positive analogies) and the number of respects in which they differ (negative analogies). In analogy, unlike the method of inductive enumeration, the quantity of cases is not significant. Instead, what is important is relevancy — whether the compared facts resemble or differ from one another in relevant respects. John Stuart Mill asked the question: “Why is a single instance, in some cases, sufficient for a complete induction, while in others myriads of concurring instances, without a single exception known or presumed, go such a very little way towards establishing an universal proposition? Whoever can answer this question knows more of the philosophy of logic than the wisest of the ancients, and has solved the problem of Induction.” 5
I.
First, some legal precepts about which there can be no controversy. I draw these from the Department of Labor’s explanatory comments to the rules and regulations to be effective April 11, 1997, as referenced in the majority opinion at note 6.
• The Department has very specifically avoided creating “strict liability,” and has refused to adopt any regulatory test that would presume a joint employment relationship in every instance where an agricultural employer/association retains the services of a FLC (farm labor contractor).
• Where the grower not only specifies in the contract the size or ripeness of the produce to be harvested, but also appears in the field to check on the details of the *646work and communicates to the FLC any deficiencies observed, the circumstances must be closely examined to determine if the- grower is demonstrating sufficient indirect control of the workers to indicate there may be a joint employment relationship. (To be sure, then, the converse must be true: if the grower does not communicate any deficiencies to the FLC, this instruction is not applicable.)
• The Department has revised its regulations to adopt the factors previously appearing in case law (the non-regulatory factors). These factors are the principal subject of discussion in the majority opinion and in the considerations that follow.6
II.
Before discussing the regulatory and non-regulatory factors, it is useful to summarize each set of factors. The Labor Department’s regulations implementing the Migrant and Seasonal Agricultural Workers Protection Act (AWPA) list five factors to consider in determining whether an entity or person is a joint employer:
(A) The nature and degree of control of the workers;
(B) The degree of supervision, direct or indirect, of the work;
(C) The power to determine the pay rates or the methods of payment of the workers;
(D) The right, directly or indirectly, to hire, fire, or modify the employment conditions of the workers; [and]
(E) Preparation of payroll and payment of wages.
29 C.F.R. § 500.20(h)(4)(ii).
The AWPA regulations make clear that this list is not exhaustive. See id. (instructing that the five regulatory factors provide guidance, but the factors to be considered in deciding whether a joint employment relationship exists are not limited to the five regulatory factors).
To determine whether a joint employment relationship exists, this court has applied an “economic reality” test. Bonnette v. California Health and Welfare Agency, 704 F.2d 1465 (9th Cir.1983). In evaluating the economic realities of a given relationship, a court should consider all factors relevant to the particular situation. Id. Thus, courts look not only to factors provided in the regulations, but also to the following factors developed through case law:
(1) The degree of the alleged employer’s right to control the manner in which the work is to be performed;
(2) The alleged employee’s opportunity for profit or loss depending upon the alleged employee’s managerial skill;
(3) The alleged employee’s investment in equipment or materials required for the alleged employee’s task, or the employee’s employment of helpers;
(4) Whether the service rendered requires a special skill;
(5) The degree of permanence of the working relationship;
(6) Whether the service rendered is an integral part of the alleged employer’s business;
(7) Ownership of property or facilities where work occurred; and
(8) Whether responsibility under the contracts between a labor contractor and an employer passes from one labor contractor to another without material changes.
See Real v. Driscoll Strawberry Assoc., Inc., 603 F.2d 748, 754 (9th Cir.1979) (naming the first six non-regulatory factors); Rutherford Food Corp. v. McComb, 331 U.S. 722, 67 S.Ct. 1473, 91 L.Ed. 1772 (1947) (discussing the latter two factors).7
III.
I first address the Labor Department’s regulatory factors.
*647A.
The nature and degree of control of the workers
Bear Creek controlled the workers to a certain extent because, as the grower, it determined when the harvest would occur. But Bear Creek did not exercise control over any individual Appellants. Bear Creek controlled how many workers would be needed at a given time by staggering the planting dates of the cucumbers. It also determined when to start the harvest, and it sometimes called off the harvest on a particular day because of a shortage of bins. However, Bear Creek did not otherwise determine how many workers would pick on a particular day, or the specific days or hours the workers would pick. It did not specify which workers would do the picking, nor did it require a specific routine or picking speed. Bear Creek gave only general instructions to Ag-Labor as to when to begin harvesting and what fields to harvest. On balance, the negative resemblances regarding control and supervision of the workers outnumber the positive resemblances. Cf. Antenor v. D & S Farms, 88 F.3d 925 (11th Cir.1996) (joint employment existed where the growers told the FLC how many workers to bring each day, the growers determined the precise moment when picking would commence and the growers had the ability to assign work to specific workers). Accordingly, this factor suggests that Bear Creek was not the Appellants’ joint employer.
B.
The degree of supervision, direct or indirect of the work
Bear Creek never exercised any supervision, either direct or indirect, over the Appellants. Bear Creek’s representative, Robert May, was present at the cucumber farm regularly — he did most of the driving of the trucks from the fields to the cannery. May testified in his deposition that he might have looked over the vines if he had to go into the field for some other purpose, such as irrigation, but he never had any problems with the Appellants’ work and he never complained to anyone from Ag-Labor after he went through the field. Nor did anyone else from Bear Creek ever walk the fields to cheek Ag-Labor’s work. This factor suggests that Bear Creek was not a joint employer. Compare Antenor, 88 F.3d at 935 (joint employment existed where growers supervised the pickers’ work by communicating with the workers and their supervisors on a daily basis) with Aimable v. Long & Scott Farms, Inc., 20 F.3d 434, 441 (11th Cir.1994) (no joint employment where grower made only “infrequent assertions of minimal oversight”).
C.
The power to determine the pay rates or the methods of payment of the workers
There is no evidence that Bear Creek ever paid the Appellants directly. Bear Creek paid Ag-Labor half the proceeds of the harvest, and Ag-Labor was free to pay its workers whatever rate it might choose. There is some evidence that May expressed concern to Ag-Labor that the farm workers be paid at least minimum wage, and that Bear Creek increased Ag-Labor’s compensation during the first picking so that the farm workers might be paid more during this period. Apparently, Bear Creek thought the workers would be more likely to “train” the vines properly if they were paid well in the early stages of the harvest. There is no evidence, however, that Bear Creek required Ag-Labor to pay at any particular rate. Ag-Labor had the sole power to determine the pay rates and the methods of payment for the workers. This factor suggests that Bear Creek was not a joint employer.
D.
The right, directly or indirectly, to hire, fire or modify the employment conditions of the workers
There is no evidence that Bear Creek had any right to hire or fire workers, or to modify the conditions of their employment. This factor suggests that Bear Creek was not a joint employer.
*648E.
Preparation of payroll and payment of wages
There is no evidence that Bear Creek prepared the Appellants’ payroll or paid then-wages. This factor suggests that Bear Creek was not a joint employer.
In sum, a dispassionate evaluation of the five Labor Department regulatory factors overwhelmingly indicates that Bear Creek was not a joint employer. All five factors support this conclusion. Clearly, consideration of each factor, as well as the determination of the ultimate question of economic dependency, is a qualitative rather than a quantitative analysis. The factors are not a checklist, and no one factor is dispositive on the ultimate question of joint employment. But in this case, when we apply the undisputed facts to the regulatory factors, the negative resemblances greatly outnumber the positive, and provide a strong indication that Bear Creek was not a joint employer.
IV.
Non-Regulatory Factors
Under the rubric of non-regulatory factors, ease law has focused on economic reality and economic dependence to determine the presence of joint employers. My review of these factors shows that some factors suggest Bear Creek was a joint employer, some are inconclusive (and in the language of the logicians, do not qualify as either positive or negative resemblances) and some exonerate Bear Creek as a joint employer.
A.
The degree of the alleged employer’s right to control the manner in which the work is to be performed
There is some indication in the record that Bear Creek had the right to indirectly supervise the farmworkers. Jaime Rodriguez of Ag-Labor testified that, pursuant to Ag-Labor’s oral agreement with Bear Creek, the parties implicitly understood Bear Creek had the right to inspect the plants and tell an Ag-Labor supervisor that a row needed to be picked again. There is no evidence, however, that Bear Creek had the right to supervise any other aspect of the harvest, such as the number of workers that would pick at a given time, the hours they would work or the speed at which they would pick.
As discussed above, it is undisputed that Bear Creek did not even exercise the limited right to supervision which it held. Bear Creek provided no supervision, direct or indirect, over the Appellants; May was often present in the fields, but never complained to Ag-Labor about the way the workers were performing the harvest. In light of these facts, I agree with the district court’s assessment that Bear Creek’s supervision was “de minimis at best.”
B.
Opportunity for profit or loss depending upon the alleged employee’s managerial skill
This is a factor which the district court found not helpful. I agree and place this in the inconclusive category. In general, if a job requires special managerial skills, the person performing the job is more likely to be an independent contractor. Conversely, if the job requires little or no managerial skill, the person is probably an employee. Cucumber picking involves no managerial skills. The fact that Appellants did not need managerial skills merely indicates they were employees rather than independent contractors. It provides no guidance as to who (Bear Creek, Ag-Labor or both) employed them. Other courts have disregarded this factor in similar situations. See Aimable, 20 F.3d at 443; Antenor, 88 F.3d at 932 n. 9.
C.
The alleged employee’s investment in equipment or materials required for the alleged employee’s task, or the employee’s employment of helpers
This is another factor which the district court determined not useful in this case. I agree. As observed by the district court, investment in equipment and materials is useful in situations where workers must use certain equipment or materials to perform *649their job. In such cases, if the worker owns the equipment, the worker is probably an independent contractor. Conversely, if the alleged employer owns the equipment, an employer/employee relationship is more likely-
In this case, neither Bear Creek nor the workers had any significant investment in equipment or materials necessary to perform the harvest. The workers placed the cucumbers into buckets, and later into crates, which were owned by the cannery. Where neither party had any significant investment in equipment or materials, this factor is of little help.
This factor deals with the investment in equipment or materials “required for [the employee’s] task,” Real, 603 F.2d at 754, not with the alleged employer’s investment in all the equipment used in its business activity. In Real, this court considered the alleged employer’s overall investment in the business activity, but in that case, unlike the case at bar, the employer’s overall investment had a direct relationship to the task performed by the workers. In Real, the appellants worked on a strawberry farm. They participated in nearly every stage of the operation: they prepared the land, planted the crop, dusted the crops for mildew, weeded and irrigated the field and picked the berries. Id. at 751-52. Accordingly, the court considered all of the equipment used in the farming operation because nearly all of that property was used by the workers themselves. Here, Appellants participated only in the picking of the cucumbers. To the extent Bear Creek’s total investment in the farming operation is relevant, it falls under a different factor: “whether the service rendered is an integral part of the alleged employer’s business,” discussed below.
D.
Whether the service rendered requires a special skill
This is another factor which the district court found not helpful. I agree. Like non-regulatory factor “B”, discussed above, this factor is useful in distinguishing whether a worker was an employee or an independent contractor. In this ease, the task required no special skill. This fact indicates the Appellants were employees, but it does not show they were employees of Bear - Creek. As with factor “B,” other courts have disregarded this factor in similar situations. See Aimable, 20 F.3d at 444; Antenor, 88 F.3d at 932 n. 9.
E.
The degree of permanence of the working relationship
This factor indicates that Bear Creek was not the Appellants’ joint employer. The relationship was brief (32 days) and the workers had the option of working for other growers during that time. Indeed, at oral argument it was disclosed that the workers would arrive at a particular field only after learning by word of mouth that work might be available. This factor is critical because it shows the Appellants were not dependent upon Bear Creek in any meaningful way.
F.
Whether the service rendered is an integral part of the alleged employer’s business
The district court found this factor was not helpful. I disagree. I think this suggests Bear Creek was the Appellants’ joint employer.
The district court stated:
Harvesting of the crop is arguably always an ‘integral’ part of farming; without a harvest there is no income ... [h]owever, harvesting is a discrete task, easily separated from the task of growing cucumbers. Thus, the nature of the work plaintiffs were performing is of no assistance in determining whether defendants, or only Perez and/or Ag-Labor, employed them.
The court’s reasoning here conflicts with Supreme Court and this court’s teachings, as well as case law from other circuits. The Supreme Court has found evidence of a joint employment relationship where workers performed a discrete task in a larger production process. Rutherford, 331 U.S. at 730, 67 S.Ct. at 1477 (“boners” hired by an indepen*650dent contractor were employees of the slaughterhouse where they worked). Our court and other courts of appeals have applied the same reasoning to agricultural workers. See, e.g., Real, 603 F.2d 748; Antenor, 88 F.3d at 937.
G.
Ownership of property or facilities where work occurred
This factor suggests Bear Creek was a joint employer. Bear Creek leased the property where the cucumbers were harvested. Neither Ag-Labor nor the workers had any ownership interest in the property.
The district court found this factor not helpful in the agricultural context because harvesting always occurs on the property where the crops are located. I believe the district court erred in its application of this factor. It is true that in all cases involving agricultural workers the grower is likely to have the only ownership interest in the property where the work occurs. But this is not a valid reason for disregarding this factor. On the contrary, the ownership of the property is relevant “for the obvious reason that ... a business that owns or controls the work site will likely be able to prevent labor law violations, even if it delegates hiring and supervisory responsibilities to labor contractors.” Antenor, 88 F.3d at 937 (citing Gulf King Shrimp Co. v. Wirtz, 407 F.2d 508, 513-14 (5th Cir.1969)).
Although I recognize that this factor provides some indication of joint employment, I am reluctant to overemphasize the importance of owning the facilities. Giving too much weight to this factor could result in a virtual strict liability for growers, a result which the Department of Labor has expressly disavowed. See part I, supra.
H.
Whether responsibility under the contracts between a labor contractor and an employer passes from one labor contractor to another without material changes
This factor suggests Bear Creek was a joint employer. According to Rodriguez’s affidavit, there was little negotiation involved in the oral contract between Bear Creek and Ag-Labor, and the 50% split was standard in the cucumber harvesting industry. In Rutherford, the Court found that such an arrangement supported a finding of joint employment. Rutherford, 331 U.S. at 730, 67 S.Ct. at 1476.
V.
When all the factors — regulatory and non-regulatory — are weighed, it is evident that Bear Creek was not the Appellants’ joint employer. Under the foregoing analysis, three factors indicate. Bear Creek was a joint employer and seven factors indicate Bear Creek was not a joint employer. The other three factors are inconclusive. To be sure, the determination cannot be “on the numbers” by the quantity of resemblances; the outcome must depend, as in any analogical analysis, on the relevancy to the totality of circumstances. Here, with our polestar being economic dependence, we must look at the resemblances to determine whether Appellants were economically dependent upon Bear Creek. In light of the facts that Bear Creek did not exercise any meaningful control or supervision over the Appellants, did not hire or fire them, did not control their rate of pay, did not prepare their payroll or pay their wages and did not require their services for any significant amount of time, I conclude that the negative resemblances predominate.
I cannot accept the majority’s conclusion that Appellants were economically dependent on Bear Creek. I would affirm the judgment of the district court. Accordingly, I dissent.

. Benjamin N. Cardozo, The Nature of the Judicial Process 164 (1921).


. Max Weber, Value Judgments in Social Science, reprinted in Weber Selections 69 (W.G. Runciman, ed. 1987).


. Id.


. Paul Freund, Social Justice and the Law, in Social Justice 93, 110 (R. Brandt ed. 1962).


. John Stuart Mill, A System of Logic Ratiocina-tive and Inductive 206 (8th ed. 1916).


. Migrant and Seasonal Agricultural Worker Protection Act, 62 Fed.Reg. 11,734 (1997) (to be codified at 29 C.F.R. pt. 500).


. The majority's wording of the first six non-regulatory factors differs from the formulation set forth by this court in Real. To avoid muddying the waters in this area of the law, I will continue to use the language of Real. I accept two of the new factors offered by the majority, however, because these factors appear in the Supreme Court's analysis in Rutherford, and are not encompassed by the language of Real.